NORTONI, J.
In this case the abstract of record is quite insufficient and counsel for respondent insist upon their right to have the same soadjudged. In view of their motion directing the attention of the court thereto and the insistence thereon, it becomes our duty to ascertain and determine what matters are presented and what matters are open for consideration on the appeal. As the record now stands, we ascertain therefrom that the suit is in equity for injunctive relief, which was decreed to the plaintiff in the court below and the defendants appeal by means of the short form provided for in section 813 of our statutes; i. e., no full transcript is on file here. The defendants have filed a printed volume, designated “Appellant’s abstract in lieu of a complete *598record ” So much, of that document which purports to be an abstract of the record proper is contained in pages one to eighteen, inclusive, and a short typewritten entry pasted on page 102, the final and concluding page thereof. In none of these pages purporting to present an abstract of the record proper, does there appear to have been filed a motion for new trial or in arrest of judgment. Indeed there is incorporated in the bill of exceptions a recital to the effect that such motions were filed, overuled etc., and the motions themselves are there copied, a« well, but this is not sufficient. It is well settled the record •proper must show that such motions were filed and overruled. As has been said, the fact of their having been filed and that they were overruled must appear dthors the bill and as parcel of the record proper, which record proper can be exemplified to this court only by recitals in the abstract separate and distinct from the bill of exceptions. [Jordan v. Railway Co., 92 Mo. App. 81; Kirk v. Kane, 97 Mo. App. 556. 71 S. W. 463; McCormick v. Crawford, 98 Mo. App. 319, 323, 72 S. W. 491; Crossland v. Admire, 149 Mo. 650, 51 S. W. 463; Turney v. Ewins, 97 Mo. App. 620, 71 S. W. 543; Hill v. Coombs, 92 Mo. App. 242.] These motions and the rulings thereon are proper matters of exception and it is true the motions themselves and the rulings thereon, together with the exceptions saved against such ruling should be preserved in the bill of exceptions, as the bill is the only repository known to the law for matters of exception, and just as an exception would be improperly presented here outside of the bill, so are the orders of the court or abstract thereof or other matters of the record pr oper, entirely out of place in the bill. [Turney v. Ewins, 97 Mo. App. 620, 71 S. W. 543; Nichols v. Stevens, 123 Mo. 96, 119, 25 S. W. 578, 27 S. W. 613; Jordan v. Railway, 92 Mo. App. 81.] The record proper, as abstracted, failing to sIioav such motions were filed and overruled, the court is precluded by the authorities cited from an *599examination of the merits of the controversy. It appearing that the bill of exceptions was filed in due time and in compliance with the order of the court in that behalf, under the authority of Jordan v. Railway, supra, we are compelled to dismiss the appeal instead of affirming the judgment.
The cause seems to be important. This fact suggests that as ample remedy and time remain for review on writ of error it may find its way into this court again, wherefore we may be pardoned in suggesting to the learned counsel that inasmuch as the case is of equitable cognizance, although 'much deference is due and always accorded the finding of facts made by the learned trial judge, this court is not precluded thereby as is the rule with respect to cases at law. It is therefore important to bring and exhibit here the entire evidence to this end, otherwise the facts wall 'not be reviewed, and the usual presumptions will be-indulged in support of the decree. [See McKinney v. Northcutt, 114 Mo. App. 146, 89 S. W. 351.] The abstracts now7 on file purport to present only portions of the proof.
For the reason the abstract of record fails to show, by recital or otherwise, the filing and overruling of motions for new trial and in arrest of judgment in the court below, the appeal is dismissed. It is so ordered.
Bland> P. J., and Goode, J., concur.